Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 1 of EPTe E D SM

SAUSA Elizabeth A. Homan (312) 469-6052

DEC 05 2019
UNITED STATES DISTRICT COURT —__ UTON
NORTHERN DISTRICT OF ILLINOIS, THOMAS. G. BRUT AN
EASTERN DIVISION CLERK, U.S. DISTR
UNITED STATES OF AMERICA 1 9 9 1
Case No.: CR 1 1

V. SUNIL R. HARJANI
. Magistrate Judge
MICHAEL W. DECKER
AFFIDAVIT IN REMOVAL PROCEEDING

I, MICHAEL SHANAHAN, personally appearing before United States

Magistrate Judge SUNIL R. HARJANI and being duly sworn on oath, state that as a
federal law enforcement officer I have been informed that MICHAEL W. DECKER has
been charged by Superseding Indictment in the Western District of Pennsylvania with
the following criminal offenses: false statements in a loan application, in violation of
Title 18, United States Code, Sections 2 and 1014 (Counts One and Two); aggravated
identity theft, in violation of Title 18, United States Code, Sections 2 and 1028A(a)(1)
(Counts Three and Four); and conspiracy to make a false statement in a loan application,
in violation of Title 18, United States Code, Sections 2 and 1014, and to commit
aggravated identity theft, in violation of Title 18, United States Code, Sections 2 and

1028A(a)(1); all in violation of Title 18, United States Code, Section 371.

A copy of the Indictment is attached. A copy of the arrest warrant also is attached.

 

Special Agent
Federal Bureau of Investigation

SUBSCRIBED AND SWORN to before me this 5th day of December, 2019.

VA

SUNIL R- HARJANI
United States Magistrate Judge
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 2 of 9 PagelD #:1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. WARRANT FOR ARREST
MICHAEL W. DECKER
Case Number: 2:19—-CR-00029-NBF
*SEALED*
JUL 31°19 pu2:00
To: The United States Marshal U.S. MARSHALS PGH,PA
and any Authorized United States Officer
YOU ARE HEREBY COMMANDED to arrest MICHAEL W. DECKER,

and bring him or her forthwith to the nearest magistrate judge to answer a(n)

Clindictment © su erseding O Information O Superseding Information O Complaint
ee Probation :
Order of Violation wa at Supervised Release
a Court 0 Notice 0 pictation o Violation Petition

charging him or her with (brief description of offense)
FALSE STATEMENT IN A LOAN APPLICATION, AGGRAVATED IDENTITY THEFT,
CONSPIRACY

in violation of United States Title:Section(s)

18:2 & 1014, 18:2 & 1028A(a)(1), 18:371

Deputy Clerk
Title of Issuing Officer

07/31/2019 US District Court
Date and Location

 

Bond to be set by U.S. Magistrate Judge.

RETURN

This warrant was received and executed with the arrest of the above—named defendant

 

 

Date Received Name and Title of Arresting Officer

 

 

Date of Arrest Signature of Arresting Officer
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 3 of 9 PagelD #:1

FILED
Jul 9.0 2019

IN THE UNITED STATES DISTRICT COURT —cigp )
FOR THE WESTERN DISTRICT OF PENNSYLVANIAWEsT Dist OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA )

)

v. ) Criminal No. 19-29

) (18 U.S.C. §§ 2, 371, 1014 and 1028A(a)(1))
MICHAEL W. DECKER ) UNDER SEAL
DANILO MARTINEZ )

SUPERSEDING INDICTMENT
COUNT ONE
The grand jury charges:

On or about October 1, 2018, in the Western District of Pennsylvania, the defendants,
MICHAEL W. DECKER and DANILO MARTINEZ, knowingly made and caused to be made a
false statement in an application for a vehicle loan submitted to the Bank of America, a bank the
accounts of which were insured by the Federal Deposit Insurance Corporation, for the purpose of
influencing the action of the said bank to issue a loan for the purchase of a Jeep Grand Cherokee
Trackhawk, for approximately $120,583, in that the defendants, MICHAEL W. DECKER and
DANILO MARTINEZ, stated and represented in the application, and caused to be stated and
represented in the application, that defendant MICHAEL W. DECKER was an individual by the
name of B.B., with social security number xxx-xx-4769, whereas in truth and fact, as the
defendants, MICHAEL W. DECKER and DANILO MARTINEZ, well knew, such statement was
false, fictitious and fraudulent.

In violation of Title 18, United States Code, Sections 2 and 1014.
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 4 of 9 PagelD #:1

COUNT TWO
The grand jury further charges:

~ On or about October 8, 2018, in the Western District of Pennsylvania, the defendants,
MICHAEL W. DECKER and DANILO MARTINEZ, knowingly made and caused to be made a
false statement in an application for a vehicle loan submitted to the Wells Fargo Bank, a bank the
accounts of which were insured by the Federal Deposit Insurance Corporation, for the purpose of
influencing the action of the said bank to issue a loan for the purchase of a Jeep Grand Cherokee
Trackhawk, for approximately $101,410, in that the defendants, MICHAEL W. DECKER and
DANILO MARTINEZ, stated and represented in the application, and caused to be stated and
represented in the application, that defendant MICHAEL W. DECKER was an individual by the
name of T.D., with social security number xxx-xx-8851, whereas in truth and fact, as the
defendants, MICHAEL W. DECKER and DANILO MARTINEZ, well knew, such statement was

false, fictitious and fraudulent.

In violation of Title 18, United States Code, Sections 2 and 1014.
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 5 of 9 PagelD #:1

COUNT THREE

The grand jury further charges:

On or about October 1, 2018, in the Western District of Pennsylvania, the defendants,
MICHAEL W, DECKER and DANILO MARTINEZ, during and in relation to the felony violation
of making a false statement in a loan application, as set forth in Count One, did knowingly transfer,
possess, and use, without lawful authority, a means of identification of another person, specifically,
the name and social security number of a person known to the grand jury as B.B.

In violation of Title 18, United States Code, Sections 2 and 1028A(a)(1).
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 6 of 9 PagelD #:1

COUNT FOUR

The grand jury further charges:

On or about October 8, 2018, in the Western District of Pennsylvania, the defendants,
MICHAEL W. DECKER and DANILO MARTINEZ, during and in relation to the felony violation
of making a false statement in a loan application, as set forth in Count Two, did knowingly transfer,
possess, and use, without lawful authority, a means of identification of another person, specifically,
the name and social security number of a person known to the grand jury as T.D.

In violation of Title 18, United States Code, Sections 2 and 1028A(a)(1).
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 7 of 9 PagelD #:1

COUNT FIVE
The grand jury further charges: |
THE CONSPIRACY AND ITS OBJECTS

From in and around July of 2018, and continuing thereafter to on or about October 8, 2018,
in the Western District of Pennsylvania and elsewhere, defendants MICHAEL W. DECKER and
DANILO MARTINEZ did knowingly and willfully conspire, combine, confederate and agree
together and with each other, to commit offenses against the United States, namely, False
Statements in Loan Applications, in violation of Title 18, United States Code, Section 1014, and
Aggravated Identity Theft, in violation of Title 18, United States Code, Section 1028A(a)(1).

MANNER AND MEANS OF THE CONSPIRACY

1, It was part of the conspiracy that defendants MICHAEL W. DECKER and
DANILO MARTINEZ would travel from the State of Illinois to various locations outside the State
of Iinois in order to obtain motor vehicles by fraudulently submitting loan applications for the
purchase of those vehicles.

2. It was further part of the conspiracy that defendants MICHAEL W. DECKER and
DANILO MARTINEZ would use identification information for other persons, without the
permission or knowledge of those persons, in the vehicle loan applications, in order to fraudulently
obtain loans for the purchase of the vehicles.

3. It is further part of the conspiracy that, between in and around July of 2018, and on
or about October 8, 2018, defendants MICHAEL W. DECKER and DANILO MARTINEZ
submitted false loan applications containing the identification information of other persons for the
purpose of obtaining the vehicles described below from the dealerships on the dates described

below, using the identification information described below:
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 8 of 9 PagelD #:1

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE VEHICLE DEALERSHIP STOLEN
IDENTITY
July 16, 2018 2018 GMC Sierra Denali | Chevrolet Buick GM Cadillac of
T.E.
Murfreesboro, TN
July 16, 2018 2018 Mercedes Benz Mercedes Benz of Nashville, TN
S560V TE.
July 19, 2018 2018 Chevrolet Corvette | Best Chevrolet, Kenner, LA DP
Stingray - “*
July 19, 2018 2018 GMC Sierra Denali_| Crown Buick, Metairie, LA D.P.
October 1, 2018 | 2018 Jeep Grand Hancock Chrysler Jeep Dodge, BB
Cherokee Trackhawk Newell, WV a
October 1, 2018 | 2018 Jeep Grand CarRight Chrysler Jeep Dodge, BB
Cherokee Trackhawk Moon Township, PA =
October 8, 2018 | 2018 Jeep Grand Three Rivers Chrysler Jeep RK
Cherokee Trackhawk Dodge, Pittsburgh, PA =
October 8, 2018 | 2018 Jeep Grand Jim Shorkey Chrysler Jeep TD
Cherokee Trackhawk Dodge, North Huntingdon, PA —

 

OVERT ACTS

6. In furtherance of the conspiracy, and to effect the objects of the conspiracy,

defendants MICHAEL W. DECKER and DANILO MARTINEZ committed the following overt

acts in the Western District of Pennsylvania and elsewhere:

(a) On or about July 16, 2018, defendants MICHAEL W. DECKER and DANILO

MARTINEZ travelled to a Chevrolet Buick GM Cadillac dealership in Murfreesboro, TN.

(b) On or about July 16, 2018, defendants MICHAEL W. DECKER and DANILO

MARTINEZ travelled to a Mercedes Benz dealership in Nashville, TN.

(c) On or about July 19, 2018, defendants MICHAEL W. DECKER and DANILO

MARTINEZ travelled to a Best Chevrolet dealership in Kenner, LA.

(d) On or about July 19, 2018, defendants MICHAEL W. DECKER and DANILO

MARTINEZ travelled to a Crown Buick dealership in Metairie, LA.

(ec) Onor about October 1, 2018, defendants MICHAEL W. DECKER and DANILO

MARTINEZ travelled to a Hancock Chrysler Jeep Dodge dealership in Newell, WV.

® On or about October 1, 2018, defendants MICHAEL W. DECKER and DANILO

6

 
Case: 1:19-cr-00911 Document #: 1 Filed: 12/05/19 Page 9 of 9 PagelD #:1

MARTINEZ travelled to a CarRight Chrysler Jeep Dodge dealership in Moon Township, PA.

(g) On or about October 8, 2018, defendants MICHAEL W. DECKER and DANILO
MARTINEZ travelled to a Three Rivers Chrysler Jeep dealership in Pittsburgh, PA.

(h) On or about October 8, 2018, defendants MICHAEL W. DECKER and DANILO
MARTINEZ travelled to a Jim Shorkey Chrysler Jeep Dodge dealership in North Huntingdon, PA.

(i) On or about October 8, 2018, defendant MICHAEL W. DECKER entered the Jim
Shorkey Chrysler Jeep Dodge dealership in North Huntingdon, PA.

(j) On or about October 8, 2018, defendant MICHAEL W. DECKER submitted and
caused to be submitted a loan application in the name of T.D., at and through the Jim Shorkey
Chrysler Jeep Doge dealership in North Huntingdon, PA to Wells Fargo Bank.

(k) On or about October 8, 2018, defendant MICHAEL W. DECKER fled from police
officers at or near the Jim Shorkey Chrysler Jeep Dodge dealership in North Huntingdon, PA.

(1) On or about October 8, 2018, defendant MICHAEL W. DECKER fled from the
area of North Huntingdon, PA after police arrived at the Jim Shorkey Chrysler Jeep Dodge
dealership in North Huntingdon, PA.

In violation of Title 18, United States Code, Section 371.

A True Bill,

Foreperson

GutheG7

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
